36 F.3d 1105
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Barbara SCHWARZ, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, United States Supreme Court,and United States Court of Appeals for the TenthCircuit, Defendants-Appellees.
No. 94-4136.
United States Court of Appeals, Tenth Circuit.
Sept. 19, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Ms. Schwarz, a pro se litigant, seeks to appeal the district court's ruling denying her request for certified copies of her court file at court expense.  The district court denied Ms. Schwarz's request on the merits, finding it to be without merit.  See Order of May 16, 1994.  In addition, the district court denied appellant's motion for leave to appeal in forma pauperis on grounds of frivolity pursuant to 28 U.S.C.1915(d).


3
After a review of the record on appeal, we cannot say the district court abused its discretion in denying the motion for leave to appeal in forma pauperis.  See  Shabazz v. Askins, 980 F.2d 1333, 1333 (10th Cir.1992) (citing  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992)).


4
The appeal is frivolous under 28 U.S.C.1915(d).  The appeal is DISMISSED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470